Citation Nr: 1335867	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg condition, claimed as shin splints and knee varus, to include as secondary to the service-connected left tibia stress fracture.


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a right leg condition, to include shin splints and knee varus.  In his April 2013 substantive appeal, the Veteran stated that as a result of his service-connected left tibia stress fracture, he had to put his weight on his right leg to ease the pain in his left leg, and that the stress of putting his weight on his right leg caused pain and trauma to his right leg. 

In May and August 2012 VA examiners diagnosed the Veteran with mild knee varus.  The May 2012 examiner did not provide an opinion on the etiology of the Veteran's knee varus.  The August 2012 VA examiner opined that the Veteran's condition was less likely than not caused by the Veteran's service-connected left leg disability because knee varus is a congenital or developmental condition.  While the August 2012 examiner provided an opinion on the etiology of the Veteran's knee varus, he did not address whether the Veteran's service-connected left leg disability aggravated the Veteran's knee varus.  Thus, another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms to obtain any and all treatment records related to the Veteran's knee varus since August 2012.  If release forms are provided, the RO should make efforts to obtain these identified records specifying that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the left knee varus.  Based on the examination and review of the record, the examiner should specifically address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current knee varus was caused by his service-connected left tibia stress fracture?

(b) Is it at least as likely as not that the Veteran's service-connected left tibia stress fracture aggravated any current knee varus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of knee varus present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO should then readjudicate the Veteran's claim. If the claim remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


